Citation Nr: 0821131	
Decision Date: 06/27/08    Archive Date: 07/02/08	

DOCKET NO.  06-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1979 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which confirmed and 
continued a longstanding 10 percent evaluation for 
lumbosacral strain.  The veteran's motion for an advance upon 
the Board's docket was granted in June 2008.  The case is not 
ready for appellate review and must be remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After the veteran's pending appeal was forwarded to the Board 
for appellate review, the veteran submitted private medical 
evidence, including a statement from a private physician and 
a physical functional capacity examination report which 
addresses the veteran's low back disability for consideration 
in his behalf.  Notably, this report refers to an MRI finding 
of spondylosis and disc disease which is not confirmed on any 
previous diagnostic study on file.  Neither the veteran nor 
representative submitted any waiver of initial consideration 
of this material and relevant evidence, so the Board has no 
alternative but to remand the appeal for initial 
consideration of this evidence by the RO in accordance with 
the governing regulation at 38 C.F.R. § 20.1304(2)(c) (2007).

Accordingly, the appeal is REMANDED to the RO for the 
following action:

The RO should review the evidence 
recently submitted in furtherance of the 
veteran's appeal for an evaluation in 
excess of 10 percent for lumbosacral 
strain which has been added to the top of 
the veteran's claims folder.  The Board 
will not direct any additional 
development, but the RO should consider 
whether any additional development is 
indicated upon review of this evidence.  
Thereafter, the RO should again consider 
the pending appeal regarding evaluation 
of the veteran's service-connected lumbar 
strain effective from the date of his 
claim for increase in June 2004.  If the 
decision is not to the veteran and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case, and offered an opportunity 
to respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


